Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of April 3,
2011 between LaBARGE, INC., a Delaware corporation (the “Company”) and Craig E.
LaBarge (the “Executive”) (each of the foregoing individually a “Party” and
collectively the “Parties”).
     WHEREAS, concurrently with the execution of this Agreement, the Company,
Ducommun Incorporated, a corporation organized and existing under the laws of
Delaware (“Parent”), and DLBMS, Inc., a Delaware corporation and a direct,
wholly-owned subsidiary of Parent (“Merger Subsidiary”) have entered into an
Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which the
Company will become a wholly-owned subsidiary of Parent (the “Merger”);
     WHEREAS, the Executive is currently employed as the President and Chief
Executive Officer of the Company;
     WHEREAS, in order to induce Parent to enter into the Merger Agreement and
consummate the Merger, the Executive is willing to enter into this Agreement;
     WHEREAS, Parent would not have entered into the Merger Agreement nor
consummated the transactions contemplated thereby without the Executive’s
agreement to enter into this Agreement with the Company;
     NOW, THEREFORE, in consideration of the Merger and the covenants, promises
and representations set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree as follows:
     1. Effectiveness. Except as provided in the last sentence of this section,
this Agreement shall constitute a binding agreement between the parties only
upon the Effective Time (as defined in the Merger Agreement). Unless and until
the Merger is consummated, this Agreement shall be of no effect and shall not
confer any rights or obligations upon the Executive, the Company or Parent.
Effective upon the Effective Time this Agreement shall replace and supersede
that certain Executive Severance Agreement, dated January 11, 2005, between the
Executive and the Company (the “Severance Agreement”), which Severance Agreement
shall, as of the Effective Time, be null and void and of no further force or
effect. Anything herein to the contrary notwithstanding, effective immediately
no Change of Control shall be deemed to exist or to have occurred under the
Severance Agreement as a result of the Company’s Board of Directors approving,
adopting or agreeing to recommend the Merger Agreement or the Company entering
into the Merger Agreement.
     2. Term. Subject to the provisions for earlier termination hereinafter
provided, the Executive’s employment hereunder shall be for a term (the “Term”)
commencing on Closing Date (as defined in the Merger Agreement) and ending on
the first anniversary of the Closing Date.
     3. Employment. Subject to the terms set forth herein, during the Term, the
Executive will devote his full business time and use his best efforts to advance
the business and

 



--------------------------------------------------------------------------------



 



welfare of the Company and its Affiliates (including, following the Effective
Time, Parent and its subsidiaries), and will not engage in any other employment
or business activities or any other activities for any direct or indirect
remuneration that would be harmful or detrimental to the business and affairs of
the Company or Parent, or that would materially interfere with his duties
hereunder. During the Term it shall not be a violation of this Agreement for the
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s assigned
responsibilities. To the extent that any such activities have been conducted by
the Executive prior to the Effective Time, the continued conduct of such
activities (or the conduct of activities similar in nature and scope thereto)
subsequent to the Effective Time shall not hereafter be deemed to interfere with
the performance of the Executive’s responsibilities to the Company.
     4. Position. During the Term, the Executive shall serve as the Vice
Chairman of the Company, and shall report directly to the President and Chief
Executive Officer of Parent (the “Reporting Officer”). During the Term, the
Executive shall render such other services for the Company and its Affiliates as
the Reporting Officer may from time to time reasonably request and as shall be
consistent with the Executive’s position and responsibilities. During the Term,
the Executive’s principal location of employment shall be Executive’s principal
location of employment on the date hereof.
     5. Compensation.
          (a) Base Salary. During the Term, the Executive shall receive a base
salary (the “Base Salary”) at a rate of $571,500 per annum, which shall be paid
in accordance with the customary payroll practices of the Company during the
Term, the Base Salary of the Executive shall not be reduced.
          (b) Bonus. Subject to the Executive’s continued employment with the
Company through the end of the Term, in addition to the Base Salary, the
Executive shall earn a cash bonus of $255,000 (the “Bonus”). The Bonus shall be
payable no later than thirty (30) days following the end of the Term.
          (c) Participation in Benefit Plans. During the Term, the Executive
shall be entitled to participate in the Company’s 401(k) plan and in the
medical, dental, vision, life, disability and accident insurance programs
maintained by the Company that were available to the Executive on the date of
this Agreement, in each case, in accordance with the terms thereof as in effect
on this Agreement. In addition, during the Term, the Executive shall be entitled
to receive the following perquisites at no cost to the Executive:
               (i) Life Insurance. During the Term Company will maintain at its
expense the current life insurance coverages for Executive. Payment of premiums
by Company during the Term will be made in accordance with the regular premium
payment schedule applicable to other Company senior executives.
               (ii) Automobile Allowance. During the Term, Executive will be
entitled to keep the Company car currently assigned to Executive. All costs
associated with the

2



--------------------------------------------------------------------------------



 



use and maintenance of the car will be paid by the Company according to the
Company’s normal, practices and procedures.
               (iii) Financial Planning. During the Term, Executive will be
entitled to reimbursement for fees and expenses incurred in consulting financial
planning advisors on a basis consistent with that of other Company senior
executives at his level, but not more than $2,500 per year. Reimbursement of
such fees and expenses will be made in accordance with Company’s generally
applicable policies, and in any event no later than the end of the calendar year
in which such expenses are incurred.
               (iv) Office and Support Staff. During the Term, the Executive
shall be entitled to a continued use of his existing office or offices of a size
and with furnishings and other appointments, and to an administrative assistant
(specifically Carla Detweiler).
               (v) Club Dues. During the Term, the Company will reimburse
Executive for all dues (except for dues or other assessments for capital
projects) owed for all clubs for which Executive is currently a member, not to
exceed $30,000 in the aggregate. Executive shall provide the Company with a list
of all clubs at which he is a member.
               (vi) Expenses. During the Term, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies and procedures of the Company in
effect from time to time.
               (vii) Vacation. During the Term, the Executive shall be entitled
to four (4) weeks paid vacation.
          (d) LTIP. The Company acknowledges and agrees that, except as set
forth in Section 6 below, to the extent the Executive remains continuously
employed by the Company and/or Parent through the first anniversary of the
Closing Date, the Company shall pay to the Executive on the first anniversary of
the Closing Date a lump sum cash payment equal to $2,288,000, reduced by any
amount paid on or prior to the Closing Date under or in respect of performance
units outstanding as of the date hereof (the “LTIP Amount”) under the Company’s
2004 Long Term Incentive Plan (the “LTIP”), payment of which shall be deemed to
satisfy all obligations of the Company and/or Parent to the Executive under the
LTIP and any award agreement entered into there under. The Company and the
Executive further agree that notwithstanding anything herein or in the LTIP to
the contrary, to the extent payable, the LTIP Amount will in all events be paid
to the Executive no later than March 15 of the year following the year in which
the Closing Date occurs.
     6. Termination of Employment. The Executive’s employment with the Company
may be terminated by either Party at any time and for any or no reason.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 6 shall exclusively govern the Executive’s rights to compensation and
benefits upon termination of employment with the Company and its Affiliates.
          (a) Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive under this Section 6 (other than
as a result of the Executive’s death) shall be communicated by a written notice
(a “Notice of Termination”) to the

3



--------------------------------------------------------------------------------



 



other Party specifying a date of termination (the “Date of Termination”) which,
shall be no more than ninety (90) days following the date of such notice;
provided, however, that during the period beginning on the date of the Notice of
Termination and ending on the Date of Termination, the Company may, in its sole
discretion, place the Executive on paid leave of absence during which he shall
continue to be deemed to be an employee of the Company for all purposes under
this Agreement, but only be involved in Company matters to the extent requested
by the Company.
          (b) Accrued Rights. Upon a termination of the Executive’s employment
for any reason, the Executive (or the Executive’s estate) shall be entitled to
receive the sum of the Executive’s Base Salary through the Date of Termination
not theretofore paid; any expenses owed to the Executive under the Company’s
expense reimbursement policy; and any amount arising from the Executive’s
participation in, or benefits under, any employee benefit plans, programs or
arrangements (including without limitation, any disability or life insurance
benefit plans, programs or arrangements), which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (collectively, the “Accrued Rights”).
          (c) Termination by the Company without Cause or by the Executive for
Good Reason.
               (i) If the Executive’s employment is terminated during the Term
(x) by the Executive for Good Reason during the first three (3) months of the
Term, (y) by the Company without Cause (and not by reason a termination by the
Company for Cause or by reason of the Executive’s death or Disability) during
the first three (3) months of the Term, or (z) by either the Executive or the
Company at any time after the first three (3) months of the Term, then, in
addition to the Accrued Rights, the Company shall pay to the Executive a lump
sum cash severance payment equal to the Base Salary and Bonus, to the extent not
previously paid, that would have been payable to the Executive had the Executive
remained employed by the Company through the end of the Term, plus all
perquisites stated in Section 5(c). The lump sum payment described in the
preceding sentence shall be paid to the Executive within thirty (30) days
following the Date of Termination; provided that the Executive has executed
(within twenty-one (21) days following the Date of Termination) a waiver and
general release of claims agreement in the form attached to this Agreement as
Exhibit A and that such general release of claims has become effective and
irrevocable pursuant to its terms.
               (ii) Upon a termination of employment, for any reason, described
in this Section 6(c), the Executive shall also be entitled to receive, to the
extent not previously paid, a lump sum cash payment equal to the LTIP Amount,
payable to the Executive within thirty (30) days following the Date of
Termination; payment of which shall be deemed to satisfy all obligations of the
Company and/or Parent to the Executive under the LTIP and any award agreement
entered into there under.
               (iii) Upon a termination of employment described in
Section 6(c)(i), the Executive shall also be entitled to receive the benefits
described in Section 5(c) that would have been received by the Executive had the
Executive remained employed by the Company through the end of the Term.

4



--------------------------------------------------------------------------------



 



               (iv) For the avoidance of doubt, following the Executive’s
termination of employment as described in Section 6(c)(i), the Executive shall
have no further rights to any compensation or any other benefits from the
Company or Parent, except as set forth in this Section 6(c).
          (d) Termination by the Company for Cause; Resignation without Good
Reason; death; Disability. If, during the first three (3) months of the Term,
the Executive’s employment is terminated (i) by the Company for Cause, (ii) upon
the Executive’s death, (iii) upon the Executive’s Disability, or (iv) upon the
Executive’s resignation without Good Reason, the Executive shall only be
entitled to receive (a) the Accrued Rights, (b) the LTIP Amount to the extent
not previously paid (payment of which shall be deemed to satisfy all obligations
of the Company and/or Parent to the Executive under the LTIP and any award
agreement entered into thereunder), and (c) any benefits due under any benefit
plans or programs, and the Executive shall have no further rights to any
compensation or any other benefits from the Company or Parent except as set
forth in this Section 6(d).
          (e) Expiration of the Term. If the Executive’s employment terminates
on or after the expiration of the Term for any reason, the Executive shall not
be entitled to any additional compensation other than the Accrued Rights.
          (f) No Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive. In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment.
          (g) Return of Property. Upon termination of the Executive’s employment
with the Company and its Affiliates, whether voluntary or involuntary, the
Executive shall immediately deliver to the Company (i) all physical,
computerized, electronic or other types of records, documents, proposals, notes,
lists, files and any and all other materials, including computerized and
electronic information, that refers, relates or otherwise pertains to the
Company or any Affiliate (or business dealings thereof) that are in the
Executive’s possession, subject to the Executive’s control or held by the
Executive for others; and (ii) all property or equipment that the Executive has
been issued by the Company or any Affiliate during the course of his employment
or property or equipment thereof that the Executive otherwise possesses,
including any computers, cellular phones, pagers and other devices. The
Executive acknowledges that he is not authorized to retain any physical,
computerized, electronic or other types of copies of any such physical,
computerized, electronic or other types of records, documents, proposals, notes,
lists, files or materials, and is not authorized to retain any other property or
equipment of the Company or any Affiliate. The Executive further agrees that the
Executive will immediately forward to the Company (and thereafter destroy any
electronic copies thereof) any business information relating to the Company or
any Affiliate that has been or is inadvertently directed to the Executive
following the Executive’s last day of the Executive’s employment. The provisions
of this Section 6(g) are in addition to any other written obligations on the
subjects covered herein that the Executive may have with the Company and its
Affiliates,

5



--------------------------------------------------------------------------------



 



and are not meant to and do not excuse such obligations. Upon the termination of
his service with the Company, the Executive shall, upon the Company’s request,
promptly execute and deliver to the Company a certificate (in form and substance
satisfactory to the Company) to the effect that the Executive has complied with
the provisions of this Section 6(g).
          (h) Resignation of Offices. Promptly following the termination of the
Executive’s employment with the Company for any reason other than his death, the
Executive shall promptly deliver to the Company reasonably satisfactory written
evidence of the Executive’s resignation from all positions that the Executive
may then hold as an employee, officer or director of the Company or any
Affiliate. The Company shall be entitled to withhold payment of any amounts
otherwise due pursuant to this Section 6 until the Executive has complied with
the provisions of this Section 6(h).
          (i) Ongoing Assistance. Following the termination of the Executive’s
employment with the Company and its Affiliates, the Executive agrees to make
himself reasonably available, subject to the Executive’s other personal and
professional commitments and obligations, to provide information and other
assistance as reasonably requested by the Company (and, at the reasonable
expense of the Company), with respect to pending, threatened or potential claims
and other matters related to the business of the Company about which the
Executive has personal knowledge as a result of the Executive’s supervision or
other involvement within such claims or matters performed in connection with the
Executive’s employment. In all events, the Company shall reimburse the Executive
or pay on the Executive’s behalf, all direct expenses incurred (including any
travel) in connection with the Executive’s fulfillment of the obligations set
forth in this Section 6(i).
     7. Amendment of LTIP. The Executive hereby agrees and consents to the
Second Amendment to the LTIP previously adopted by the Company. In addition, the
Executive hereby agrees that for all purposes under the LTIP, the term “Good
Reason” shall not have the meaning set forth in Section 10.1 of the LTIP, but
instead shall mean the occurrence of any one or more of the following:
               (i) the requirement that the Executive be based at a location
which is at least seventy-five (75) miles further from his primary residence at
the time such requirement is imposed than is such residence from the Company’s
office as of Effective Time, except for required travel related to the business
of the Company to the extent substantially consistent with the Executive’s
business obligations;
               (ii) a reduction in the Base Salary;
               (iii) the Executive’s involuntary termination of employment with
the Company for a reason other than Cause; and
               (iv) a change in Executive’s Direct Reporting Officer as set
forth in Section 4 of this Agreement.
     8. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as

6



--------------------------------------------------------------------------------



 



to which it is so declared illegal or unenforceable, shall not be affected
thereby, and each portion and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.
     9. Governing Law and Jurisdiction. This Agreement shall be construed and
enforced under and be governed in all respects by the laws of Missouri, without
regard to the conflict of laws principles thereof. The Company and the Executive
hereby consent and submit to the personal jurisdiction and venue of any state or
federal court located in the State of Missouri for resolution of any and all
claims, causes of action or disputes arising out of or related to this
Agreement.
     10. Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive to Parent or any of its Affiliates. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, their respective successors, executors, administrators, heirs and
permitted assigns.
     11. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     12. Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Executive at his last known address on the books
of the Company or, in the case of the Company, to Parent at its principal place
of business, attention of the Chief Executive Officer of Parent or to such other
address as any Party may specify by notice to the other actually received.
     13. Entire Agreement. This Agreement, together with any confidentiality,
assignment of inventions, non-competition or other similar agreement between the
Company and the Executive, constitutes the entire agreement among the Parties
hereto pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties with respect to such subject matter,
including, without limitation, the Severance Agreement. For the avoidance of
doubt, any confidentiality, assignment of inventions, non-competition or other
similar agreement between the Company and the Executive shall remain in full
force and effect following the executive of this Agreement and the consummation
of the Merger.
     14. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

7



--------------------------------------------------------------------------------



 



     15. Headings. The headings and captions in this Agreement are for
convenience only, and in no way define or describe the scope or content of any
provision of this Agreement.
     16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
     17. Third Party Beneficiary. Parent shall be a third party beneficiary of
this Agreement.
     18. Definitions. Words or phrases that are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 18 and
as provided elsewhere herein. Solely for purposes of this Agreement, the
following definitions apply:
          (a) “Affiliates” means, (i) with respect to the Company or Parent, all
persons and entities directly or indirectly controlling, controlled by or under
common control with the Company or Parent, as applicable, where control may be
by management authority, contract or equity interest, and (ii) with respect to
Executive, all entities directly or indirectly controlled by or under common
control with Executive, where control may be by management authority, contract
or equity interest.
          (b) “Cause” means:
               (i) The willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for such performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive’s duties and the Executive has been provided a reasonable period of
time, but no less than fifteen (15) days, to cure said deficiency identified by
the Board, or
               (ii) The willful engaging by the Executive in (A) illegal conduct
(other than minor traffic offenses), or (B) conduct which is in breach of the
Executive’s fiduciary duty to the Company and which is demonstrably injurious to
the Company, its reputation or its business prospects.
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity to be heard before the Board), finding that,

8



--------------------------------------------------------------------------------



 



in the good-faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.
          (c) “Disability” means the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for one hundred eighty
(180) consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total, and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
withheld unreasonably).
          (d) “Good Reason” means:
               (i) any failure by the Company to comply with any of the
provisions of this Agreement, other than an isolated failure not occurring in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive and other than a failure to comply with Section
5(c) solely by reason of a reduction in benefits that applies to all salaried
employees who are exempt from the wage and hour provisions of the Fair Labor
Standards Act; or
               (ii) the Company’s requiring the Executive to be based at any
office or location other than the Executive’s principal business location as of
immediately prior to the Effective Time;
               (iii) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or
               (iv) a change in the Executives direct Report Officer as set
forth in Section 4 of this Agreement.
     19. In the event of a dispute regarding the terms of this Agreement or each
party’s obligations herein, the prevailing party in any such dispute shall be
entitled to recover all costs incurred to enforce the terms of this Agreement,
including all reasonable attorney’s fees.
[Remainder of page is intentionally blank.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have hereunto set their hands under seal, as of the date first above
written.

                  EXECUTIVE:
     
 
  /s/ Craig E. LaBarge                   Craig E. LaBarge    
 
                LaBARGE, INC., a Delaware corporation:    
 
           
 
  By:   /s/ Randy L. Buschling    
 
           
 
  Name:   Randy L. Buschling    
 
  Title:   Vice President and Chief Operating Officer    

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

